 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1366 
In the House of Representatives, U. S., 
 
July 27, 2010 
 
RESOLUTION 
Resolution recognizing and honoring the freight railroad industry and its employees. 
 
 
Whereas the United States utilizes the most efficient and productive freight railroad system in the world;  
Whereas freight rail has played a critical role in the economic development of the United States and has helped to build cities and strengthen infrastructure throughout this great Nation;  
Whereas the first common carrier railroad in North America, the Baltimore & Ohio Railroad, was chartered by the State of Maryland in 1827;  
Whereas freight rail has been instrumental in bringing American goods to market nationally and internationally since 1830;  
Whereas the United States freight rail network has over 560 railroad companies, includes 140,000 miles of track and carries more than 2,200,000,000 tons of freight annually;  
Whereas 43 percent of all intercity freight volume is moved by freight rail, including the clothes we wear, the food we eat, the coal we use for domestic energy, and the automobiles we drive;  
Whereas freight railroads have nearly doubled the amount of cargo they have shipped over the past 3 decades with virtually no increase in fuel consumption;  
Whereas freight rail is one of the most fuel-efficient modes of transportation, able to move one ton of freight 480 miles on 1 gallon of diesel fuel;  
Whereas freight railroads have increased fuel economy by an average of 45 percent since 1990;  
Whereas, from 1980 to 2009, United States freight railroads consumed 55,000,000,000 fewer gallons of fuel and emitted 617,000,000 fewer tons of carbon dioxide than they would have if their fuel efficiency had not improved;  
Whereas the freight railroad sector complies with the Environmental Protection Agency’s new locomotive emissions standards which will cut particulate emissions by up to 90 percent and nitrogen oxide emissions by up to 80 percent;  
Whereas the freight rail industry has created good-paying jobs and provided its workers with good benefits, and as of 2008, there were 183,743 employees working for the freight railroads;  
Whereas freight rail continues to play a vital role in the United States growth, job creation, and economic recovery;  
Whereas freight rail companies have reinvested $460,000,000,000 in revenues toward equipment, maintenance, and rail expansion since 1980, which has supported employment and economic activity throughout the United States;  
Whereas such investments have continued even during the economic downturn, with major railroads spending more than $10,000,000,000 in 2008 on capital improvements and similar amounts in 2009;  
Whereas for every $1 invested in freight rail capacity, the national economy sees $3 in economic output;  
Whereas freight rail growth will continue to generate jobs and produce a reliable means of transporting goods;  
Whereas the seven Class I freight railroads have joined the Environmental Protection Agency’s SmartWay Transport, which works to improve fuel efficiency and reduce harmful greenhouse gases;  
Whereas both the public and private sector and organized labor have contributed significantly toward the creation of the freight rail infrastructure we use today;  
Whereas the freight rail industry has built one of the world’s most envied infrastructure networks; and  
Whereas a strong freight rail system is critical to the economic and environmental well-being of the United States of America: Now, therefore, be it  
 
That the House of Representatives— 
 
(1)recognizes the contributions the freight rail industry and its employees have made to the national transportation system; and 
(2)supports the efforts of the freight rail industry and its employees to continue improving safety as our Nation moves forward with developing its infrastructure.  
 
Lorraine C. Miller,Clerk. 
